Citation Nr: 0413562	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  02-06 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to flight training benefits under Chapter 30 of 
the Montgomery GI Bill, Educational Assistance Program, from 
June 27 to July 18, 2000.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel









INTRODUCTION

The appellant is a veteran who apparently served on active 
duty from June 6 to August 27, 1994 (these dates were 
provided by the veteran in a November 1994 application for 
education benefits but do not appear to have been confirmed 
by the RO).  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a March 2001 determination by 
the Department of Veterans Affairs (VA) RO in Muskogee, 
Oklahoma.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.  


REMAND

In a VA Form 9 received in May 2002, the veteran expressed 
his desire to attend a hearing before a Veterans Law Judge at 
the RO.  He was scheduled for such hearing on July 16, 2003, 
but he failed to appear for the hearing.  However, the record 
indicates that the hearing notification letter the RO sent to 
the veteran was mailed to an address other than that provided 
by the veteran on his VA Form 9 (the letter also appears to 
have been returned to the RO as undeliverable).  The RO 
discovered the discrepancy in the addresses, determined the 
veteran's correct address, and sent him a letter informing 
him that a hearing was rescheduled for January 30, 2004.  
Electronic mail correspondence generated at the RO indicates 
that the veteran failed to appear in time for the January 
2004 hearing, which was scheduled at 8:30 a.m.  The 
correspondence further indicates, however, that the veteran 
eventually did appear at the RO on the day his hearing was 
scheduled, and reported that he was late due to problems with 
his automobile.  The correspondence also indicates that the 
Veteran's Law Judge conducting the hearings had already left 
the RO.  Given that the veteran did appear at the RO, albeit 
late, for the January 2004 hearing, and provided a credible 
reason for his inability to timely appear for the scheduled 
hearing, the Board finds that due process considerations 
mandate that the hearing be rescheduled.  See 38 C.F.R. 
§ 20.704(d).  

Furthermore, on November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107) became law.  The VCAA 
provides, among other things, for notice and assistance to 
claimants under certain circumstances, and the duty to notify 
the veteran includes the duty to tell him what evidence, if 
any, he is responsible for submitting to substantiate his 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) the Board 
may not provide VCAA notice on its own.  

In this case, although the record indicates the veteran has 
received a least some notification of VA laws and regulations 
pertinent to his claim (see statement of the case issued in 
April 2002), it also reflects that he has not received 
specific written notification of the VCAA and implementing 
regulations and their impact on his claim.  As the case is 
being remanded anyway, there is an opportunity to ensure that 
notice is in compliance with all requirements.  

Since Travel Board hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

1.  The RO should ensure that all VCAA 
notice requirements are satisfied 
regarding the matter on appeal in 
accordance with the statutory provisions, 
implementing regulations, and all 
applicable interpretative Court 
decisions.  

2.  The RO should arrange for the veteran 
to be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a video 
conference hearing before a Veterans Law 
Judge), and provide him with written 
notification as to the date, time, and 
location of said hearing.  

The claim should then be processed in accordance with 
standard appellate procedures.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.




	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




